Case 5:16-cr-20322-JEL-RSW ECF No. 75, PageID.1661 Filed 11/16/20 Page 1 of 2




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


United States of America,

                        Plaintiff,      Case No. 16-20322

v.                                      Judith E. Levy
                                        United States District Judge
William Frank Snody,
                                        Mag. Judge R. Steven Whalen
                        Defendant.

________________________________/

         ORDER GRANTING DEFENDANT’S RENEWED
         MOTION FOR COMPASSIONATE RELEASE [71]

      This case is before the Court on Defendant’s renewed motion for

compassionate release. (ECF No. 71.) On November 16, 2020, a hearing

was held by video conference and oral argument was heard. For the

reasons set forth on the record, Defendant’s motion is GRANTED.

      Defendant’s sentence of imprisonment is reduced to time served.

      Upon release by the Bureau of Prisons, Defendant must

immediately self-quarantine at his residence for 14-days.

      The term of supervised release and all other conditions of

supervised release remain unchanged.
Case 5:16-cr-20322-JEL-RSW ECF No. 75, PageID.1662 Filed 11/16/20 Page 2 of 2




      IT IS SO ORDERED.

Dated: November 16, 2020                 s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on November 16, 2020.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager
